Exhibit 10.2

AGREEMENT

AGREEMENT made and entered into by and between Michaels Stores, Inc. (the
“Company”) and Brian Cornell (the “Executive”), effective as of the 4th day of
June, 2007 (the “Effective Date”).

WHEREAS, the operations of the Company and its Affiliates are a complex matter
requiring direction and leadership;

WHEREAS, the Executive is possessed of certain experience and expertise that
qualify him to provide the direction and leadership required by the Company and
its Affiliates; and

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
therefore wishes to employ the Executive as its Chief Executive Officer and the
Executive wishes to accept such employment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

1.                                       Employment.  Subject to the terms and
conditions set forth in this Agreement, the Company hereby offers, and the
Executive hereby accepts, employment.

2.                                       Term.                  Subject to
earlier termination as hereinafter provided, the Executive’s employment
hereunder shall be for a term of five (5) years, commencing on the Effective
Date, and shall renew automatically thereafter for successive terms of one year
each. The term of this Agreement, as from time to time renewed, is hereafter
referred to as “the term of this Agreement” or “the term hereof.”


3.                                       CAPACITY AND PERFORMANCE.


(A)                                  DURING THE TERM HEREOF, THE EXECUTIVE SHALL
SERVE THE COMPANY AS ITS CHIEF EXECUTIVE OFFICER (“CEO”).  IN ADDITION, AND
WITHOUT FURTHER COMPENSATION, THE EXECUTIVE AGREES TO SERVE AS A DIRECTOR OF THE
COMPANY AND AS A DIRECTOR AND/OR OFFICER OF ONE OR MORE OF THE COMPANY’S
IMMEDIATE AFFILIATES (AS DEFINED IN SECTION 13 HEREOF), IN EACH CASE IF SO
ELECTED OR APPOINTED FROM TIME TO TIME.

(b)                                 During the term hereof, the Executive shall
report to the Board of Directors of the Company or its designees, currently
Matthew Levin and Michael Chae.


(C)                                  DURING THE TERM HEREOF, THE EXECUTIVE SHALL
BE EMPLOYED BY THE COMPANY ON A FULL-TIME BASIS AND SHALL PERFORM THE DUTIES AND
RESPONSIBILITIES OF HIS POSITION, INCLUDING, WITHOUT LIMITATION, GENERAL
OVERSIGHT AND DIRECTION OF THE OPERATIONS OF THE COMPANY AND SUCH

1


--------------------------------------------------------------------------------



OTHER DUTIES AND RESPONSIBILITIES ON BEHALF OF THE COMPANY CONSISTENT WITH THE
RESPONSIBILITIES OF A CHIEF EXECUTIVE OFFICER, AS WELL AS THE DUTIES AND
RESPONSIBILITIES REASONABLY RELATED TO OTHER POSITIONS ON BEHALF OF THE
IMMEDIATE AFFILIATES, AS MAY BE DESIGNATED FROM TIME TO TIME BY THE BOARD OR BY
ITS CHAIR OR OTHER DESIGNEE.


(D)                                 DURING THE TERM HEREOF, THE EXECUTIVE SHALL
DEVOTE SUBSTANTIALLY ALL OF HIS BUSINESS TIME AND HIS BEST EFFORTS, BUSINESS
JUDGMENT, SKILL AND KNOWLEDGE EXCLUSIVELY TO THE ADVANCEMENT OF THE BUSINESS AND
INTERESTS OF THE COMPANY AND, IF SO ELECTED OR APPOINTED, ITS IMMEDIATE
AFFILIATES AND TO THE DISCHARGE OF HIS DUTIES AND RESPONSIBILITIES HEREUNDER. 
THE COMPANY HEREBY AGREES THAT THE EXECUTIVE MAY CONTINUE TO SERVE AS A DIRECTOR
OF OFFICEMAX, INC. AND MAY PARTICIPATE IN APPROPRIATE TRADE ASSOCIATIONS.  IN
ADDITION, HE MAY ENGAGE IN APPROPRIATE CIVIC, CHARITABLE, RELIGIOUS OR PERSONAL
ACTIVITIES THAT DO NOT CONFLICT OR INTERFERE WITH THE PROPER PERFORMANCE OF HIS
DUTIES HEREUNDER.  HOWEVER, THE EXECUTIVE SHALL NOT ENGAGE IN ANY OTHER BUSINESS
ACTIVITY OR SERVE IN ANY INDUSTRY, PROFESSIONAL, GOVERNMENTAL OR ACADEMIC
POSITION DURING THE TERM OF THIS AGREEMENT, EXCEPT AS MAY BE EXPRESSLY APPROVED
IN ADVANCE BY THE BOARD IN WRITING.


4.                                       COMPENSATION AND BENEFITS.  AS
COMPENSATION FOR ALL SERVICES PERFORMED BY THE EXECUTIVE UNDER AND DURING THE
TERM HEREOF AND SUBJECT TO PERFORMANCE OF THE EXECUTIVE’S DUTIES AND OF THE
OBLIGATIONS OF THE EXECUTIVE TO THE COMPANY AND ITS IMMEDIATE AFFILIATES,
PURSUANT TO THIS AGREEMENT OR OTHERWISE:


(A)                                  BASE SALARY.  DURING THE TERM HEREOF, THE
COMPANY SHALL PAY THE EXECUTIVE A BASE SALARY AT THE RATE OF ONE MILLION DOLLARS
($1,000,000) PER ANNUM, PAYABLE IN ACCORDANCE WITH THE PAYROLL PRACTICES OF THE
COMPANY FOR ITS EXECUTIVES AND SUBJECT TO INCREASE FROM TIME TO TIME BY THE
BOARD, IN ITS SOLE DISCRETION.  SUCH BASE SALARY, AS FROM TIME TO TIME
INCREASED, IS HEREAFTER REFERRED TO AS THE “BASE SALARY”.


(B)                                 BONUSES.  FOR EACH FISCAL YEAR COMPLETED
DURING THE TERM HEREOF, THE EXECUTIVE SHALL BE ELIGIBLE TO EARN AN ANNUAL BONUS,
SUBJECT TO THE ACHIEVEMENT OF SUCH PERFORMANCE TARGETS AS SHALL BE DETERMINED IN
THE DISCRETION OF THE BOARD.  THE EXECUTIVE’S TARGET BONUS SHALL BE ONE HUNDRED
PERCENT (100%) OF BASE SALARY, WITH A MAXIMUM BONUS POTENTIAL OF TWO HUNDRED
PERCENT (200%) OF BASE SALARY FOR PERFORMANCE IN EXCESS OF THE PERFORMANCE
TARGETS AND WITH THE ACTUAL AMOUNT OF BONUS, IF ANY, TO BE DETERMINED BY THE
BOARD IN ITS SOLE DISCRETION.  SUCH BONUS IS HEREAFTER REFERRED TO AS THE
“ANNUAL BONUS.”  FOR THE YEAR ENDING DECEMBER 31, 2007, THE ANNUAL BONUS WILL BE
PRORATED TO REFLECT THE ACTUAL COMMENCEMENT OF THE EXECUTIVE’S EMPLOYMENT.


(C)                                  VACATIONS.  DURING THE TERM HEREOF, THE
EXECUTIVE SHALL BE ENTITLED TO EARN VACATION AT THE RATE OF FIVE (5) WEEKS PER
YEAR, TO BE TAKEN AT SUCH TIMES AND INTERVALS AS SHALL BE DETERMINED BY THE
EXECUTIVE, SUBJECT TO THE REASONABLE BUSINESS NEEDS OF THE COMPANY AND THE
APPROVAL OF THE PERSON TO WHOM THE EXECUTIVE REPORTS.  VACATION SHALL OTHERWISE
BE GOVERNED BY THE POLICIES OF THE COMPANY, AS IN EFFECT FROM TIME TO TIME.

2


--------------------------------------------------------------------------------



(D)                                 OTHER BENEFITS.  DURING THE TERM HEREOF, THE
EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN ANY AND ALL EMPLOYEE BENEFIT PLANS
FROM TIME TO TIME IN EFFECT FOR SENIOR EXECUTIVES OF THE COMPANY GENERALLY. 
SUCH PARTICIPATION SHALL BE SUBJECT TO THE TERMS OF THE APPLICABLE PLAN
DOCUMENTS AND GENERALLY APPLICABLE COMPANY POLICIES.  FOR PURPOSES OF THIS
AGREEMENT, “EMPLOYEE BENEFIT PLAN” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM
IN SECTION 3(3) OF ERISA, AS AMENDED FROM TIME TO TIME.


(E)                                  BUSINESS EXPENSES.  THE COMPANY SHALL PAY
OR REIMBURSE THE EXECUTIVE FOR ALL REASONABLE, CUSTOMARY AND NECESSARY BUSINESS
EXPENSES INCURRED OR PAID BY THE EXECUTIVE IN THE PERFORMANCE OF HIS DUTIES AND
RESPONSIBILITIES HEREUNDER, SUBJECT TO ANY MAXIMUM ANNUAL LIMIT AND OTHER
RESTRICTIONS ON SUCH EXPENSES SET BY THE BOARD AND TO SUCH REASONABLE
SUBSTANTIATION AND DOCUMENTATION AS MAY BE SPECIFIED BY THE COMPANY FROM TIME TO
TIME.  SUCH EXPENSES SHALL INCLUDE, WITHOUT LIMITATION, THE FOLLOWING:

(i)                                     reasonable expenses associated with
relocation of Executive, his family and household goods from California to Texas
and with obtaining suitable housing in Texas, all in accordance with the
Company’s current executive relocation plan.

(ii)                                  reasonable legal fees incurred in
connection with his negotiation with the Company of this Agreement and the
option and restricted stock award documents described in (f) and (g) below, and

(iii)                               reasonable travel expenses, including
business class airfare when available.

(f)                                    Sign-On Benefits.  On the Effective Date,
the Company shall: (i)  pay to Executive a bonus of $2,500,000, and (ii) provide
Executive with a grant of 133,333 shares of restricted stock pursuant to the
form of Restricted Stock Award Agreement attached as Exhibit A.

(g)                                 Option Grant.  On the Effective Date, the
Company will grant to Executive an option to purchase 2,270,966 shares of common
stock pursuant to the Stock Option Agreement attached as Exhibit B.


5.                                       TERMINATION OF EMPLOYMENT AND SEVERANCE
BENEFITS.  NOTWITHSTANDING THE PROVISIONS OF SECTION 2 HEREOF, THE EXECUTIVE’S
EMPLOYMENT HEREUNDER SHALL TERMINATE PRIOR TO THE EXPIRATION OF THE TERM HEREOF
UNDER THE FOLLOWING CIRCUMSTANCES:


(A)                                  DEATH.  IN THE EVENT OF THE EXECUTIVE’S
DEATH PRIOR TO THE EXPIRATION OF THE TERM HEREOF, THE EXECUTIVE’S EMPLOYMENT
HEREUNDER SHALL IMMEDIATELY AND AUTOMATICALLY TERMINATE.  IN SUCH EVENT, THE
COMPANY SHALL PAY TO THE EXECUTIVE’S DESIGNATED BENEFICIARY OR, IF NO
BENEFICIARY HAS BEEN DESIGNATED BY THE EXECUTIVE IN WRITING, TO HIS ESTATE, (I)
ANY BASE SALARY EARNED BUT NOT PAID DURING THE FINAL PAYROLL PERIOD OF THE
EXECUTIVE’S EMPLOYMENT THROUGH THE DATE OF TERMINATION, (II) PAY FOR ANY
VACATION TIME EARNED BUT NOT USED THROUGH THE DATE OF

3


--------------------------------------------------------------------------------



TERMINATION, (III) A PRO-RATA BONUS FOR THE YEAR IN WHICH TERMINATION OCCURS,
BASED ON THE ACTUAL ANNUAL BONUS THAT THE EXECUTIVE WOULD HAVE RECEIVED FOR SUCH
YEAR HAD HE REMAINED EMPLOYED BY THE COMPANY FOR THE FULL YEAR AND DETERMINED
BASED ON THE COMPANY’S ACTUAL RESULTS FOR SUCH YEAR (PAYABLE PROMPTLY FOLLOWING
THE DATE SUCH ANNUAL BONUS IS DETERMINED), (IV) ANY BONUS COMPENSATION AWARDED
FOR THE FISCAL YEAR PRECEDING THAT IN WHICH TERMINATION OCCURS, BUT UNPAID ON
THE DATE OF TERMINATION AND (V) ANY BUSINESS EXPENSES INCURRED BY THE EXECUTIVE
BUT UN-REIMBURSED ON THE DATE OF TERMINATION, PROVIDED THAT SUCH EXPENSES AND
REQUIRED SUBSTANTIATION AND DOCUMENTATION ARE SUBMITTED WITHIN SIXTY (60) DAYS
OF TERMINATION AND THAT SUCH EXPENSES ARE REIMBURSABLE UNDER COMPANY POLICY (ALL
OF THE FOREGOING, “FINAL COMPENSATION”).  THE COMPANY SHALL HAVE NO FURTHER
OBLIGATION TO THE EXECUTIVE HEREUNDER.


(B)                                 DISABILITY.


(I)                                     THE COMPANY MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT HEREUNDER, UPON NOTICE TO THE EXECUTIVE, IN THE EVENT
THAT THE EXECUTIVE BECOMES DISABLED DURING HIS EMPLOYMENT HEREUNDER THROUGH ANY
ILLNESS, INJURY, ACCIDENT OR CONDITION OF EITHER A PHYSICAL OR PSYCHOLOGICAL
NATURE AND, AS A RESULT, IS UNABLE TO PERFORM SUBSTANTIALLY ALL OF HIS DUTIES
AND RESPONSIBILITIES HEREUNDER, NOTWITHSTANDING THE PROVISION OF ANY REASONABLE
ACCOMMODATION, FOR ONE HUNDRED AND EIGHTY (180) DAYS DURING ANY PERIOD OF THREE
HUNDRED AND SIXTY-FIVE (365) CONSECUTIVE CALENDAR DAYS (“DISABILITY”).  IN THE
EVENT OF SUCH TERMINATION, THE COMPANY SHALL HAVE NO FURTHER OBLIGATION TO THE
EXECUTIVE, OTHER THAN FOR PAYMENT OF FINAL COMPENSATION.


(II)                                  THE BOARD MAY DESIGNATE ANOTHER EMPLOYEE
TO ACT IN THE EXECUTIVE’S PLACE DURING ANY PERIOD OF THE EXECUTIVE’S
DISABILITY.  NOTWITHSTANDING ANY SUCH DESIGNATION, THE EXECUTIVE SHALL CONTINUE
TO RECEIVE THE BASE SALARY IN ACCORDANCE WITH SECTION 4(A) AND BENEFITS IN
ACCORDANCE WITH SECTION 4(E), TO THE EXTENT PERMITTED BY THE THEN-CURRENT TERMS
OF THE APPLICABLE BENEFIT PLANS, UNTIL THE EXECUTIVE BECOMES ELIGIBLE FOR
DISABILITY INCOME BENEFITS UNDER THE COMPANY’S DISABILITY INCOME PLAN OR UNTIL
THE TERMINATION OF HIS EMPLOYMENT, WHICHEVER SHALL FIRST OCCUR.


(III)                               WHILE RECEIVING DISABILITY INCOME PAYMENTS
UNDER THE COMPANY’S DISABILITY INCOME PLAN, THE EXECUTIVE SHALL NOT BE ENTITLED
TO RECEIVE ANY BASE SALARY UNDER SECTION 4(A) HEREOF, BUT SHALL CONTINUE TO
PARTICIPATE IN COMPANY BENEFIT PLANS IN ACCORDANCE WITH SECTION 4(E) AND THE
TERMS OF SUCH PLANS, UNTIL THE TERMINATION OF HIS EMPLOYMENT.


(IV)                              IF ANY QUESTION SHALL ARISE AS TO WHETHER
DURING ANY PERIOD THE EXECUTIVE IS DISABLED THROUGH ANY ILLNESS, INJURY,
ACCIDENT OR CONDITION OF EITHER A PHYSICAL OR PSYCHOLOG­ICAL NATURE SO AS TO BE
UNABLE TO PERFORM SUBSTANTIALLY ALL OF HIS DUTIES AND RESPONSIBILITIES
HEREUNDER, THE EXECUTIVE MAY, AND AT THE REQUEST OF THE COMPANY SHALL, SUBMIT TO
A MEDICAL EXAMINATION BY A PHYSICIAN SELECTED BY THE COMPANY TO WHOM THE
EXECUTIVE OR HIS DULY APPOINTED GUARDIAN, IF ANY, HAS NO REASONABLE OBJECTION TO
DETERMINE WHETHER THE EXECUTIVE IS SO DISABLED AND SUCH DETERMINATION SHALL FOR
THE PURPOSES OF THIS AGREEMENT BE CONCLUSIVE OF THE ISSUE.  IF SUCH QUESTION
SHALL ARISE

4


--------------------------------------------------------------------------------



AND THE EXECUTIVE SHALL FAIL TO SUBMIT TO SUCH MEDICAL EXAMINATION, THE
COMPANY’S DETERMINATION OF THE ISSUE SHALL BE BINDING ON THE EXECUTIVE.


(C)                                  BY THE COMPANY FOR CAUSE.  THE COMPANY MAY
TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER FOR CAUSE AT ANY TIME UPON NOTICE
TO THE EXECUTIVE SETTING FORTH IN REASONABLE DETAIL THE NATURE OF SUCH CAUSE. 
“CAUSE” SHALL MEAN THE FOLLOWING EVENTS OR CONDITIONS, AS DETERMINED BY THE
BOARD IN ITS REASONABLE JUDGMENT:  (I) THE EXECUTIVE’S REFUSAL OR FAILURE TO
PERFORM (OTHER THAN BY REASON OF DISABILITY), OR MATERIAL NEGLIGENCE IN THE
PERFORMANCE OF, HIS DUTIES AND RESPONSIBILITIES TO THE COMPANY OR ANY OF ITS
AFFILIATES, OR REFUSAL OR FAILURE TO FOLLOW OR CARRY OUT ANY REASONABLE
DIRECTION OF THE BOARD, AND THE CONTINUANCE OF SUCH REFUSAL, FAILURE OR
NEGLIGENCE FOR A PERIOD OF TEN (10) DAYS AFTER NOTICE TO THE EXECUTIVE; (II) THE
MATERIAL BREACH BY THE EXECUTIVE OF ANY PROVISION OF ANY MATERIAL AGREEMENT
BETWEEN THE EXECUTIVE AND THE COMPANY OR ANY OF ITS AFFILIATES; (III) FRAUD,
EMBEZZLEMENT, THEFT OR OTHER DISHONESTY BY THE EXECUTIVE WITH RESPECT TO THE
COMPANY OR ANY OF ITS AFFILIATES; (IV) THE CONVICTION OF, OR A PLEA OF NOLO
CONTENDERE BY, THE EXECUTIVE TO ANY FELONY OR ANY OTHER CRIME INVOLVING
DISHONESTY OR MORAL TURPITUDE; AND (V) ANY OTHER CONDUCT THAT INVOLVES A BREACH
OF FIDUCIARY OBLIGATION ON THE PART OF THE EXECUTIVE.  UPON THE GIVING OF NOTICE
OF TERMINATION OF THE EXECUTIVE’S EMPLOYMENT HEREUNDER FOR CAUSE, THE COMPANY
SHALL HAVE NO FURTHER OBLIGATION TO THE EXECUTIVE, OTHER THAN FOR FINAL
COMPENSATION.


(D)                                 BY THE COMPANY OTHER THAN FOR CAUSE.  THE
COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER OTHER THAN FOR CAUSE
AT ANY TIME UPON NOTICE TO THE EXECUTIVE.  IN THE EVENT OF SUCH TERMINATION, IN
ADDITION TO FINAL COMPENSATION, THEN FOR THE PERIOD OF TWO (2) YEARS FOLLOWING
THE DATE OF TERMIN­ATION, THE COMPANY SHALL PROVIDE THE EXECUTIVE SEVERANCE
BENEFITS AS FOLLOWS:  (I) THE COMPANY WILL PAY THE EXECUTIVE SEVERANCE PAY EQUAL
TO THE SUM OF (A) THE BASE SALARY AT THE ANNUAL RATE IN EFFECT ON THE DATE OF
TERMINATION AND (B) THE EXECUTIVE’S TARGET ANNUAL BONUS DETERMINED IN ACCORDANCE
WITH SECTION 4(B) HEREOF AND (II) SUBJECT TO ANY EMPLOYEE CONTRIBUTION
APPLICABLE TO THE EXECUTIVE ON THE DATE OF TERMINATION, THE COMPANY SHALL
CONTINUE TO CONTRIBUTE TO THE PREMIUM COST OF THE EXECUTIVE’S PARTICIPATION IN
THE COMPANY’S GROUP MEDICAL AND DENTAL PLANS, PROVIDED THAT THE EXECUTIVE IS
ENTITLED TO CONTINUE SUCH PARTICIPATION UNDER APPLICABLE LAW AND PLAN TERMS AND
PAYS THE REMAINDER OF SUCH PREMIUM COST, AND ANY REQUIRED ADMINISTRATIVE FEE, IN
A TIMELY MANNER FROM MONTH TO MONTH.  ANY OBLIGATION OF THE COMPANY TO THE
EXECUTIVE HEREUNDER IS CONDITIONED, HOWEVER, ON THE EXECUTIVE SIGNING AND
RETURNING TO THE COMPANY A TIMELY AND EFFECTIVE RELEASE OF CLAIMS IN THE FORM
PROVIDED BY THE COMPANY (THE “RELEASE OF CLAIMS”).  THE RELEASE OF CLAIMS
REQUIRED FOR SEPARATION BENEFITS IN ACCORDANCE WITH SECTION 5(D) OR SECTION 5(E)
HEREOF CREATES LEGALLY BINDING OBLIGATIONS ON THE PART OF THE EXECUTIVE AND THE
COMPANY AND ITS AFFILIATES THEREFORE ADVISE THE EXECUTIVE TO SEEK THE ADVICE OF
AN ATTORNEY BEFORE SIGNING THE RELEASE OF CLAIMS.  SEVERANCE PAY TO WHICH THE
EXECUTIVE IS ENTITLED HEREUNDER SHALL BE PAYABLE ON A PRO-RATED BASIS AT THE
COMPANY’S REGULAR PAYROLL PERIODS AND IN ACCORDANCE WITH ITS NORMAL PAYROLL
PRACTICES AND WILL BEGIN AT THE COMPANY’S NEXT REGULAR PAYROLL PERIOD WHICH IS
AT LEAST FIVE (5) BUSINESS DAYS FOLLOWING THE LATER OF THE EFFECTIVE DATE OF THE
RELEASE OF CLAIMS OR THE DATE THE RELEASE OF CLAIMS, SIGNED BY THE EXECUTIVE, IS
RECEIVED BY THE COMPANY, BUT THE FIRST PAYMENT SHALL BE RETROACTIVE TO NEXT
BUSINESS DAY FOLLOWING THE DATE OF TERMINATION.  IN THE EVENT THAT EXECUTIVE IS
ENTITLED TO RECEIVE BENEFITS UPON TERMINATION UNDER ANY OTHER AGREEMENT WITH, OR
PLAN OR POLICY

5


--------------------------------------------------------------------------------



OF, THE COMPANY, HE SHALL BE ENTITLED TO RECEIVE EITHER THE BENEFITS UNDER THIS
AGREEMENT OR UNDER SUCH OTHER AGREEMENT, BUT NOT BOTH, ON AN INDIVIDUAL BENEFIT
BASIS, AS HE SELECTS (“NO DUPLICATION OF BENEFITS”).


(E)                                  BY THE EXECUTIVE FOR GOOD REASON.  THE
EXECUTIVE MAY TERMINATE HIS EMPLOYMENT HEREUNDER FOR GOOD REASON, UPON NOTICE TO
THE COMPANY SETTING FORTH IN REASONABLE DETAIL THE NATURE OF SUCH GOOD REASON. 
THE FOLLOWING SHALL CONSTITUTE GOOD REASON FOR TERMINATION BY THE EXECUTIVE:


(I)                                     REMOVAL OF THE EXECUTIVE, WITHOUT HIS
CONSENT, FROM THE POSITION OF CEO OF THE COMPANY (OR A SUCCESSOR CORPORATION);


(II)                                  MATERIAL DIMINUTION IN THE NATURE OR SCOPE
OF THE EXECUTIVE’S RESPONSIBILITIES, DUTIES OR AUTHORITY WHICH IS NOT CURED
WITHIN TEN (10) DAYS FOLLOWING THE COMPANY’S RECEIPT OF NOTICE FROM THE
EXECUTIVE SETTING FORTH IN REASONABLE DETAIL THE NATURE OF SUCH DIMINUTION;
PROVIDED, HOWEVER, THAT THE COMPANY’S FAILURE TO CONTINUE THE EXECUTIVE’S
APPOINTMENT OR ELECTION AS A DIRECTOR OR OFFICER OF ANY OF ITS AFFILIATES, A
CHANGE IN REPORTING RELATIONSHIPS RESULTING FROM THE DIRECT OR INDIRECT CONTROL
OF THE COMPANY (OR A SUCCESSOR CORPORATION) BY ANOTHER CORPORATION OR OTHER
ENTITY AND ANY DIMINUTION OF THE BUSINESS OF THE COMPANY OR ANY OF ITS
AFFILIATES OR ANY SALE OR TRANSFER OF EQUITY, PROPERTY OR OTHER ASSETS OF THE
COMPANY OR ANY OF ITS AFFILIATES SHALL NOT CONSTITUTE “GOOD REASON”; OR


(III)                               MATERIAL FAILURE OF THE COMPANY TO PROVIDE
THE EXECUTIVE THE BASE SALARY AND BENEFITS IN ACCORDANCE WITH THE TERMS OF
SECTION 4 HEREOF, EXCLUDING AN INADVERTENT FAILURE WHICH IS CURED WITHIN TEN
(10) DAYS FOLLOWING THE COMPANY’S RECEIPT OF NOTICE FROM THE EXECUTIVE
SPECIFYING IN REASONABLE DETAIL THE NATURE OF SUCH FAILURE.


IN THE EVENT OF TERMINATION IN ACCORDANCE WITH THIS SECTION 5(E), AND, IN
ACCORDANCE WITH THE NO DUPLICATION OF BENEFITS PRINCIPLE CONTAINED IN
SECTION 5(D), THEN THE EXECUTIVE WILL BE ENTITLED TO THE SEVERANCE BENEFITS HE
WOULD HAVE BEEN ENTITLED TO RECEIVE HAD THE EXECUTIVE BEEN TERMINATED BY THE
COMPANY OTHER THAN FOR CAUSE IN ACCORDANCE WITH SECTION 5(D) ABOVE; PROVIDED
THAT THE EXECUTIVE SATISFIES ALL CONDITIONS TO SUCH ENTITLEMENT, INCLUDING
WITHOUT LIMITATION THE SIGNING OF A TIMELY AND EFFECTIVE RELEASE OF CLAIMS.


(F)                                    BY THE EXECUTIVE OTHER THAN FOR GOOD
REASON.  THE EXECUTIVE MAY TERMINATE HIS EMPLOYMENT HEREUNDER AT ANY TIME UPON
SIXTY (60) DAYS’ NOTICE TO THE COMPANY. IN THE EVENT OF TERMINATION OF THE
EXECUTIVE PURSUANT TO THIS SECTION 5(F), THE BOARD MAY ELECT TO WAIVE THE PERIOD
OF NOTICE, OR ANY PORTION THEREOF, AND, IF THE BOARD SO ELECTS, THE COMPANY WILL
PAY THE EXECUTIVE HIS BASE SALARY FOR THE INITIAL SIXTY (60) DAYS OF THE NOTICE
PERIOD (OR FOR ANY REMAINING PORTION OF SUCH PERIOD).  THE COMPANY SHALL HAVE NO
FURTHER OBLIGATION TO THE EXECUTIVE, OTHER THAN FOR ANY FINAL COMPENSATION DUE
TO HIM.


(G)                                 TIMING OF PAYMENTS.  IF, AT THE TIME OF THE
EXECUTIVE’S SEPARATION FROM SERVICE, THE EXECUTIVE IS A “SPECIFIED EMPLOYEE,” AS
HEREINAFTER DEFINED, ANY AND ALL AMOUNTS PAYABLE UNDER THIS SECTION 5 IN
CONNECTION WITH SUCH SEPARATION FROM SERVICE THAT CONSTITUTE

6


--------------------------------------------------------------------------------



DEFERRED COMPENSATION SUBJECT TO SECTION 409A OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, (“SECTION 409A”), AS DETERMINED BY THE COMPANY IN ITS SOLE
DISCRETION, AND THAT WOULD (BUT FOR THIS SENTENCE) BE PAYABLE WITHIN SIX MONTHS
FOLLOWING SUCH SEPARATION FROM SERVICE, SHALL INSTEAD BE PAID ON THE DATE THAT
FOLLOWS THE DATE OF SUCH SEPARATION FROM SERVICE BY SIX (6) MONTHS.  FOR
PURPOSES OF THE PRECEDING SENTENCE, “SEPARATION FROM SERVICE” SHALL BE
DETERMINED IN A MANNER CONSISTENT WITH SUBSECTION (A)(2)(A)(I) OF SECTION 409A
AND THE TERM “SPECIFIED EMPLOYEE” SHALL MEAN AN INDIVIDUAL DETERMINED BY THE
COMPANY TO BE A SPECIFIED EMPLOYEE AS DEFINED IN SUBSECTION (A)(2)(B)(I) OF
SECTION 409A.


6.                                       EFFECT OF TERMINATION.  THE PROVISIONS
OF THIS SECTION 6 SHALL APPLY TO ANY TERMINATION, WHETHER DUE TO THE EXPIRATION
OF THE TERM HEREOF, PURSUANT TO SECTION 5 OR OTHERWISE.


(A)                                  IN THE EVENT OF THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT HEREUNDER, PAYMENT BY THE COMPANY OF ANY AMOUNTS DUE IN
ACCORDANCE WITH THE APPLICABLE TERMINATION PROVISION OF SECTION 5 HEREOF SHALL
CONSTITUTE THE ENTIRE OBLIGATION OF THE COMPANY TO THE EXECUTIVE.  THE EXECUTIVE
SHALL PROMPTLY GIVE THE COMPANY NOTICE OF ALL FACTS NECESSARY FOR THE COMPANY TO
DETERMINE THE AMOUNT AND DURATION OF ITS OBLIGATIONS IN CONNECTION WITH ANY
TERMINATION PURSUANT TO SECTION 5(D) OR 5(E) HEREOF.


(B)                                 EXCEPT FOR ANY RIGHT OF THE EXECUTIVE TO
CONTINUE MEDICAL AND DENTAL PLAN PARTICIPATION IN ACCORDANCE WITH APPLICABLE
LAW, BENEFITS SHALL TERMINATE PURSUANT TO THE TERMS OF THE APPLICABLE BENEFIT
PLANS BASED ON THE DATE OF TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITHOUT
REGARD TO ANY CONTINUATION OF BASE SALARY OR OTHER PAYMENT TO THE EXECUTIVE
FOLLOWING SUCH DATE OF TERMINATION.


(C)                                  PROVISIONS OF THIS AGREEMENT SHALL SURVIVE
ANY TERMINATION OR EXPIRATION OF THE TERM HEREOF, IF SO PROVIDED IN THIS
AGREEMENT OR IF NECESSARY OR DESIRABLE TO ACCOMPLISH THE PURPOSES OF OTHER
SURVIVING PROVISIONS, INCLUDING WITHOUT LIMITATION THE OBLIGATIONS OF THE
EXECUTIVE UNDER SECTIONS 7, 8 AND 9 HEREOF.  ANY OBLIGATION OF THE COMPANY
OTHERWISE TO MAKE PAYMENTS TO OR ON BEHALF OF THE EXECUTIVE UNDER SECTION 5(D)
OR 5(E) HEREOF IS EXPRESSLY CONDITIONED UPON THE EXECUTIVE’S CONTINUED FULL
PERFORMANCE OF OBLIGATIONS UNDER SECTIONS 7, 8 AND 9 HEREOF.  THE EXECUTIVE
RECOGNIZES THAT NO COMPENSATION IS EARNED AFTER TERMINATION OF HIS EMPLOYMENT
HEREUNDER, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ACCORDANCE WITH SECTION
5(D), 5(E) OR 5(F) (FOR ANY PORTION OF THE NOTICE PERIOD WAIVED).


7.                                       CONFIDENTIAL INFORMATION.


(A)                                  THE EXECUTIVE ACKNOWLEDGES THAT THE COMPANY
AND ITS AFFILIATES CONTINUALLY DEVELOP CONFIDENTIAL INFORMATION; THAT THE
EXECUTIVE MAY DEVELOP CONFIDENTIAL INFORMATION FOR THE COMPANY OR ITS
AFFILIATES; AND THAT THE EXECUTIVE MAY LEARN OF CONFIDENTIAL INFORMATION DURING
THE COURSE OF EMPLOYMENT.  THE EXECUTIVE WILL COMPLY WITH THE POLICIES AND
PROCEDURES OF THE COMPANY AND ITS AFFILIATES FOR PROTECTING CONFIDENTIAL
INFORMATION AND SHALL NOT DISCLOSE TO ANY PERSON OR USE ANY CONFIDENTIAL
INFORMATION OBTAINED BY THE EXECUTIVE INCIDENT TO HIS EMPLOYMENT OR OTHER
ASSOCIATION WITH THE COMPANY OR ANY OF ITS AFFILIATES, OTHER THAN AS REQUIRED
FOR THE PROPER PERFORMANCE OF THE EXECUTIVE’S DUTIES AND RESPONSIBILITIES TO THE

7


--------------------------------------------------------------------------------



COMPANY AND ITS AFFILIATES OR AS REQUIRED BY APPLICABLE LAW OR LEGAL PROCESS
AFTER NOTICE TO THE COMPANY AND A REASONABLE OPPORTUNITY FOR IT TO SEE
PROTECTION OF SUCH CONFIDENTIAL INFORMATION PRIOR TO DISCLOSURE.  THE EXECUTIVE
UNDERSTANDS THAT THESE RESTRICTIONS SHALL CONTINUE TO APPLY AFTER HIS EMPLOYMENT
TERMINATES, REGARDLESS OF THE REASON FOR SUCH TERMINATION.  THE CONFIDENTIALITY
OBLIGATION UNDER THIS SECTION 7 SHALL NOT APPLY TO INFORMATION WHICH IS
GENERALLY KNOWN OR READILY AVAILABLE TO THE PUBLIC AT THE TIME OF DISCLOSURE OR
BECOMES GENERALLY KNOWN THROUGH NO WRONGFUL ACT ON THE PART OF THE EXECUTIVE OR
ANY OTHER PERSON HAVING AN OBLIGATION OF CONFIDENTIALITY TO THE COMPANY OR ANY
OF ITS AFFILIATES.


(B)                                 ALL DOCUMENTS, RECORDS, TAPES AND OTHER
MEDIA OF EVERY KIND AND DESCRIPTION RELATING TO THE BUSINESS, PRESENT OR
OTHERWISE, OF THE COMPANY OR ITS AFFILIATES AND ANY COPIES, IN WHOLE OR IN PART,
THEREOF (THE “DOCUMENTS”), WHETHER OR NOT PREPARED BY THE EXECUTIVE, SHALL BE
THE SOLE AND EXCLUSIVE PROPERTY OF THE COMPANY AND ITS AFFILIATES.  THE
EXECUTIVE SHALL SAFEGUARD ALL DOCUMENTS AND SHALL SURRENDER TO THE COMPANY AT
THE TIME HIS EMPLOYMENT TERMINATES, OR AT SUCH EARLIER TIME OR TIMES AS THE
BOARD OR ITS DESIGNEE MAY SPECIFY, ALL DOCUMENTS THEN IN THE EXECUTIVE’S
POSSESSION OR CONTROL.


8.                                       ASSIGNMENT OF RIGHTS TO INTELLECTUAL
PROPERTY.  THE EXECUTIVE SHALL PROMPTLY AND FULLY DISCLOSE ALL INTELLECTUAL
PROPERTY TO THE COMPANY.  THE EXECUTIVE HEREBY ASSIGNS AND AGREES TO ASSIGN TO
THE COMPANY (OR AS OTHERWISE DIRECTED BY THE COMPANY) THE EXECUTIVE’S FULL
RIGHT, TITLE AND INTEREST IN AND TO ALL INTELLECTUAL PROPERTY DEVELOPED AT ANY
TIME DURING HIS EMPLOYMENT WITH THE COMPANY, ITS AFFILIATES, SUCCESSORS OR
ASSIGNS.  THE EXECUTIVE AGREES TO EXECUTE ANY AND ALL APPLICATIONS FOR DOMESTIC
AND FOREIGN PATENTS, COPYRIGHTS OR OTHER PROPRIETARY RIGHTS AND TO DO SUCH OTHER
ACTS (INCLUDING WITHOUT LIMITATION THE EXECUTION AND DELIVERY OF INSTRUMENTS OF
FURTHER ASSURANCE OR CONFIRMATION) REQUESTED BY THE COMPANY TO ASSIGN THE
INTELLECTUAL PROPERTY TO THE COMPANY AND TO PERMIT THE COMPANY TO ENFORCE ANY
PATENTS, COPYRIGHTS OR OTHER PROPRIETARY RIGHTS TO THE INTELLECTUAL PROPERTY.
THE EXECUTIVE WILL NOT CHARGE THE COMPANY FOR TIME SPENT IN COMPLYING WITH THESE
OBLIGATIONS.  ALL COPYRIGHTABLE WORKS THAT THE EXECUTIVE CREATES SHALL BE
CONSIDERED “WORK MADE FOR HIRE” AND SHALL, UPON CREATION, BE OWNED EXCLUSIVELY
BY THE COMPANY.


9.                                       RESTRICTED ACTIVITIES.  THE EXECUTIVE
ACKNOWLEDGES THE IMPORTANCE TO THE COMPANY AND ITS AFFILIATES OF PROTECTING
THEIR TRADE SECRETS AND OTHER CONFIDENTIAL INFORMATION AND THEIR OTHER
LEGITIMATE BUSINESS INTERESTS, INCLUDING WITHOUT LIMITATION THE VALUABLE TRADE
SECRETS, OTHER CONFIDENTIAL INFORMATION AND GOODWILL THAT THEY HAVE DEVELOPED OR
ACQUIRED AND WHICH THEY SHALL CONTINUE TO DEVELOP AND ACQUIRE WHILE THE
EXECUTIVE’S EMPLOYMENT CONTINUES.  THE COMPANY AGREES, IN CONSIDERATION OF THE
EXECUTIVE’S ACCEPTANCE OF THE RESTRICTIONS SET FORTH BELOW, TO GRANT THE
EXECUTIVE ACCESS TO TRADE SECRETS AND OTHER CONFIDENTIAL INFORMATION OF THE
COMPANY AND ITS IMMEDIATE AFFILIATES AND TO THEIR VALUABLE BUSINESS
RELATIONSHIPS AND THEIR GOODWILL.  THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT
THE RESTRICTIONS ON HIS ACTIVITIES DURING AND AFTER HIS EMPLOYMENT SET FORTH
BELOW ARE NECESSARY TO PROTECT THE GOODWILL, CONFIDENTIAL INFORMATION AND OTHER
LEGITIMATE INTERESTS OF THE COMPANY AND ITS AFFILIATES:

(a)                                  The Executive agrees that, during the his
employment with the Company and for the period of twenty-four (24) months
immediately following the termination of his

8


--------------------------------------------------------------------------------


employment, regardless of the basis or timing of such termination, the Executive
will not, directly or indirectly, alone or in association with others, anywhere
in the Territory, own, manage, operate, control or participate in the ownership,
management, operation or control of, or be connected as an officer, employee,
investor, principal, joint venturer, shareholder, partner, director, consultant,
agent or otherwise with, or have any financial interest (through stock or other
equity ownership, investment of capital, the lending of money or otherwise) in,
any business, venture or activity that directly or indirectly competes, or is in
planning, or has undertaken any preparation, to compete, with the Business of
the Company or any of its Immediate Affiliates (a “Competitor”), except that
nothing contained in this Section 9(a) shall prevent the Executive’s wholly
passive ownership of two percent (2%) or less of the equity securities of any
Competitor that is a publicly-traded company.  For the purposes of this
Agreement, the “Business of the Company and its Immediate Affiliates” or
“Business” is that of arts and crafts specialty retailer providing materials,
ideas and education for creative activities and the “Territory” is those states
within the United States and those provinces of Canada in which the Company or
any of its Immediate Affiliates is doing or actively planning to do business at
any time during the Executive’s employment or, with respect to his obligations
hereunder following termination of his employment with the Company, at any time
during the six (6) months immediately preceding such termination.


(B)                                 THE EXECUTIVE AGREES THAT, DURING HIS
EMPLOYMENT WITH THE COMPANY, HE WILL COMPLY WITH ANY AND ALL CODES OF ETHICS OR
BUSINESS CONDUCT OF THE COMPANY APPLICABLE TO HIS POSITION, AS IN EFFECT FROM
TIME TO TIME, AND WILL NOT UNDERTAKE ANY OUTSIDE ACTIVITY, WHETHER OR NOT
COMPETITIVE WITH THE BUSINESS OF THE COMPANY OR ITS AFFILIATES, THAT COULD
REASONABLY GIVE RISE TO A CONFLICT OF INTEREST OR OTHERWISE INTERFERE WITH HIS
DUTIES AND OBLIGATIONS TO THE COMPANY OR ANY OF ITS AFFILIATES.


(C)                                  THE EXECUTIVE AGREES THAT, DURING HIS
EMPLOYMENT AND DURING THE PERIOD  OF TWENTY-FOUR (24) MONTHS IMMEDIATELY
FOLLOWING TERMINATION OF HIS EMPLOYMENT, REGARDLESS OF THE BASIS OR TIMING OF
SUCH TERMINATION, THE EXECUTIVE WILL NOT, AND WILL NOT ASSIST ANY OTHER PERSON
TO, (A) HIRE OR SOLICIT FOR HIRE ANY EMPLOYEE OF THE COMPANY OR ANY OF ITS
IMMEDIATE AFFILIATES OR SEEK TO PERSUADE ANY EMPLOYEE OF THE COMPANY OR ANY OF
ITS IMMEDIATE AFFILIATES TO DISCONTINUE EMPLOYMENT OR (B) SOLICIT OR ENCOURAGE
ANY INDEPENDENT CONTRACTOR PROVIDING SERVICES TO THE COMPANY OR ANY OF ITS
IMMEDIATE AFFILIATES TO TERMINATE OR DIMINISH ITS RELATIONSHIP WITH THEM;
PROVIDED, HOWEVER, THAT, AFTER TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY, THESE RESTRICTIONS SHALL APPLY ONLY WITH RESPECT TO EMPLOYEES OF,
AND INDEPENDENT CONTRACTORS PROVIDING SERVICES TO, THE COMPANY OR ANY OF ITS
IMMEDIATE AFFILIATES ON THE DATE THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
TERMINATES OR AT ANY TIME DURING THE PRECEDING TWELVE (12) MONTHS.

(d)                                 The Executive agrees that, during his
employment and during the period  of  twenty-four (24) months immediately
following termination of his employment, regardless of the basis or timing of
such termination, the Executive will not directly or indirectly solicit or
encourage any distributor or vendor to the Company or any of its Immediate
Affiliates to terminate or breach any agreement with the Company or any of its
Immediate Affiliates or to terminate or diminish its relationship with the
Company or any of its Immediate Affiliates;

9


--------------------------------------------------------------------------------


provided, however, that, after termination of the Executive’s employment with
the Company, these restrictions shall apply only with respect to those
distributors and vendors who were doing business with the Company or any of its
Affiliates on the date the Executive’s employment terminates or at any time
during the preceding twelve (12) months.

10.                                 Notification Requirement.  Until the
conclusion of twenty-four (24) months following termination of his employment
with the Company, the Executive shall give notice to the Company of each new
business activity he plans to undertake, at least ten (10) business days prior
to beginning any such activity.  Such notice shall state the name and address of
the Person for whom such activity is undertaken and the nature of the
Executive’s business relationship(s) and position(s) with such Person.  The
Executive shall provide the Company with such other pertinent information
concerning such business activity as the Company may reasonably request in order
to determine the Executive’s continued compliance with his obligations under
Sections 7, 8 and 9 hereof.

11.                                 Enforcement of Covenants.  The Executive
acknowledges that he has carefully read and considered all the terms and
conditions of this Agreement, including the restraints imposed upon him pursuant
to Sections 7, 8 and 9 hereof.  The Executive agrees without reservation that
each of the restraints contained herein is necessary for the reasonable and
proper protection of the goodwill, Confidential Information and other legitimate
interests of the Company and its Affiliates; that each and every one of those
restraints is reasonable in respect to subject matter, length of time and
geographic area; and that these restraints, individually or in the aggregate,
will not prevent him from obtaining other suitable employment during the period
in which the Executive is bound by these restraints.  The Executive further
agrees that he will never assert, or permit to be asserted on his behalf, in any
forum, any position contrary to the foregoing.   The Executive further
acknowledges that, were he to breach any of the covenants contained in Sections
7, 8 or 9 hereof, the damage to the Company and its Affiliates would be
irreparable.  The Executive therefore agrees that the Company, in addition to
any other remedies available to it, shall be entitled to preliminary and
permanent injunctive relief against any breach or threatened breach by the
Executive of any of said covenants, without having to post bond.  The parties
further agree that, in the event that any provision of Section 7, 8 or 9 hereof
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its being extended over too great a time, too large a geographic
area or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law.

12.                                 Conflicting Agreements.  The Executive
hereby represents and warrants that the execution of this Agreement and the
performance of his obligations hereunder will not breach or be in conflict with
any other agreement to which the Executive is a party or is bound and that the
Executive is not now subject to any covenants against competition or similar
covenants or any court order or other legal obligation that would affect the
performance of his obligations hereunder.  The Executive will not disclose to or
use on behalf of the Company any proprietary information of a third party
without such party’s consent.

10


--------------------------------------------------------------------------------


13.                                 Definitions.  Words or phrases which are
initially capitalized or are within quotation marks shall have the meanings
provided in this Section and as provided elsewhere herein.  For purposes of this
Agreement, the following definitions apply:

(a)                                  “Affiliates” means all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company, where control may be by either management authority, contract or
equity interest.

(b)                                 “Confidential Information” means any and all
information of the Company and its Affiliates that is not generally known by
those Persons with whom they compete or do business, or with whom any of them
plans to compete or do business and any and all information, publicly known in
whole or in part or not, which, if disclosed by the Company or its Affiliates
would assist in competition against them. Confidential Information includes
without limitation such information relating to (i) the development, research,
testing, manufacturing, marketing and financial activities of the Company and
its Affiliates, (ii) the products and services of the Company and its
Affiliates, (iii) the costs, sources of supply, financial performance and
strategic plans of the Company and its Affiliates, (iv) the identity and special
needs of the customers of the Company and its Affiliates and (v) the people and
organizations with whom the Company and its Affiliates have business
relationships and those relationships.  Confidential Information also includes
any information that the Company or any of its Affiliates have received, or may
receive hereafter, belonging to customers or others with any understanding,
express or implied, that the information would not be disclosed.

(c)                                  “Immediate Affiliates” means those
Affiliates which are one of the following: (i) a direct or direct subsidiary of
the Company, (ii) a parent to the Company or (iii) a direct or indirect
subsidiary of such a parent.


(D)                                 “INTELLECTUAL PROPERTY” MEANS INVENTIONS,
DISCOVERIES, DEVELOPMENTS, METHODS, PROCESSES, COMPOSITIONS, WORKS, CONCEPTS AND
IDEAS (WHETHER OR NOT PATENTABLE OR COPYRIGHTABLE OR CONSTITUTING TRADE SECRETS)
CONCEIVED, MADE, CREATED, DEVELOPED OR REDUCED TO PRACTICE BY THE EXECUTIVE
(WHETHER ALONE OR WITH OTHERS, WHETHER OR NOT DURING NORMAL BUSINESS HOURS OR ON
OR OFF COMPANY PREMISES) DURING THE EXECUTIVE’S EMPLOYMENT THAT RELATE TO THE
BUSINESS OF THE COMPANY OR ANY OF ITS IMMEDIATE AFFILIATES OR TO ANY PROSPECTIVE
ACTIVITY OF THE COMPANY OR ANY OF ITS IMMEDIATE AFFILIATES OR TO ANY WORK
PERFORMED BY THE EXECUTIVE FOR THE COMPANY OR ANY OF ITS IMMEDIATE AFFILIATES OR
THAT MAKE USE OF  CONFIDENTIAL INFORMATION OR ANY OF THE EQUIPMENT OR FACILITIES
OR OTHER RESOURCES OF THE COMPANY OR ANY OF ITS IMMEDIATE AFFILIATES.


(E)                                  “PERSON” MEANS AN INDIVIDUAL, A
CORPORATION, A LIMITED LIABILITY COMPANY, AN ASSOCIATION, A PARTNERSHIP, AN
ESTATE, A TRUST AND ANY OTHER ENTITY OR ORGANIZATION, OTHER THAN THE COMPANY OR
ANY OF ITS AFFILIATES.


15.                                 WITHHOLDING.  ALL PAYMENTS MADE BY THE
COMPANY UNDER THIS AGREEMENT SHALL BE REDUCED BY ANY TAX OR OTHER AMOUNTS
REQUIRED TO BE WITHHELD BY THE COMPANY UNDER APPLICABLE LAW.

11


--------------------------------------------------------------------------------



16.                                 ASSIGNMENT.  NEITHER THE COMPANY NOR THE
EXECUTIVE MAY MAKE ANY ASSIGNMENT OF THIS AGREEMENT OR ANY INTEREST HEREIN, BY
OPERATION OF LAW OR OTHERWISE, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER;
PROVIDED, HOWEVER, THAT THE COMPANY MAY ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT WITHOUT THE CONSENT OF THE EXECUTIVE IN THE EVENT THAT THE
EXECUTIVE IS TRANSFERRED TO A POSITION WITH ANY OF THE AFFILIATES OR IN THE
EVENT THAT THE COMPANY SHALL HEREAFTER EFFECT A REORGANIZATION, CONSOLIDATE
WITH, OR MERGE INTO, ANY PERSON OR TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS
PROPERTIES OR ASSETS TO ANY PERSON.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE COMPANY AND THE EXECUTIVE, THEIR RESPECTIVE
SUCCESSORS, EXECUTORS, ADMINISTRATORS, HEIRS AND PERMITTED ASSIGNS.


17.                                 SEVERABILITY.  IF ANY PORTION OR PROVISION
OF THIS AGREEMENT SHALL TO ANY EXTENT BE DECLARED ILLEGAL OR UNENFORCEABLE BY A
COURT OF COMPETENT JURISDICTION, THEN THE REMAINDER OF THIS AGREEMENT, OR THE
APPLICATION OF SUCH PORTION OR PROVISION IN CIRCUMSTANCES OTHER THAN THOSE AS TO
WHICH IT IS SO DECLARED ILLEGAL OR UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY,
AND EACH PORTION AND PROVISION OF THIS AGREEMENT SHALL BE VALID AND ENFORCEABLE
TO THE FULLEST EXTENT PERMITTED BY LAW.


18.                                 WAIVER.  NO WAIVER OF ANY PROVISION HEREOF
SHALL BE EFFECTIVE UNLESS MADE IN WRITING AND SIGNED BY THE WAIVING PARTY.  THE
FAILURE OF EITHER PARTY TO REQUIRE THE PERFORMANCE OF ANY TERM OR OBLIGATION OF
THIS AGREEMENT, OR THE WAIVER BY EITHER PARTY OF ANY BREACH OF THIS AGREEMENT,
SHALL NOT PREVENT ANY SUBSEQUENT ENFORCEMENT OF SUCH TERM OR OBLIGATION OR BE
DEEMED A WAIVER OF ANY SUBSEQUENT BREACH.


19.                                 NOTICES.  ANY AND ALL NOTICES, REQUESTS,
DEMANDS AND OTHER COMMUNICATIONS PROVIDED FOR BY THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE EFFECTIVE WHEN DELIVERED IN PERSON, CONSIGNED TO A
REPUTABLE NATIONAL COURIER SERVICE OR DEPOSITED IN THE UNITED STATES MAIL,
POSTAGE PREPAID, REGISTERED OR CERTIFIED, AND ADDRESSED TO THE EXECUTIVE AT HIS
LAST KNOWN ADDRESS ON THE BOOKS OF THE COMPANY OR, IN THE CASE OF THE COMPANY,
AT ITS PRINCIPAL PLACE OF BUSINESS, ATTENTION OF THE CHAIR OF THE BOARD, OR TO
SUCH OTHER ADDRESS AS EITHER PARTY MAY SPECIFY BY NOTICE TO THE OTHER ACTUALLY
RECEIVED.


20.                                 ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERSEDES ALL PRIOR
COMMUNICATIONS, AGREEMENTS AND UNDERSTANDINGS, WRITTEN OR ORAL, WITH RESPECT TO
THE TERMS AND CONDITIONS OF THE EXECUTIVE’S EMPLOYMENT.


21.                                 AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR
MODIFIED ONLY BY A WRITTEN INSTRUMENT SIGNED BY THE EXECUTIVE AND BY A EXPRESSLY
AUTHORIZED REPRESENTATIVE OF THE BOARD.


22.                                 HEADINGS.  THE HEADINGS AND CAPTIONS IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND IN NO WAY DEFINE OR DESCRIBE THE SCOPE OR
CONTENT OF ANY PROVISION OF THIS AGREEMENT.

12


--------------------------------------------------------------------------------



23.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL
OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

24.                                 Governing Law.  This is a Texas contract and
shall be construed and enforced under and be governed in all respects by the
laws of the State of Texas, without regard to the conflict of laws principles
thereof.

[Signature page follows immediately.]

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

THE EXECUTIVE:

THE COMPANY:

 

 

 

 

Brian Cornell

MICHAELS STORES, INC.

 

 

 

 

 /s/ Brian Cornell

 

By:

/s/ Jeffrey N. Boyer

 

 

 

 

Title:

President and Chief Financial Officer

 


--------------------------------------------------------------------------------